SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1042
CA 11-02551
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


GROVE PLACE TOWNHOMES, LLC,
PLAINTIFF-APPELLANT,

                     V                                              ORDER

WOODLARK PROPERTIES, II, LP,
DEFENDANT-RESPONDENT.


FIX SPINDELMAN BROVITZ & GOLDMAN, P.C., FAIRPORT (REUBEN ORTENBERG OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

PHILLIPS LYTLE LLP, BUFFALO (THOMAS R. CHIAVETTA OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Matthew
A. Rosenbaum, J.), entered March 1, 2011 in a breach of contract
action. The order, among other things, granted defendant’s motion for
summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   September 28, 2012                   Frances E. Cafarell
                                                Clerk of the Court